Earl Warren: Number 53, William Earl Fikes versus State of Alabama. Mr. Greenberg, you don't have much time for lunch but we do need the time so I think we'll proceed.
Jack Greenberg: May it please the Court. This case is here on writ of certiorari to the Supreme Court of Alabama. Petitioner, having asserted in the courts below rights, privileges and immunities guaranteed by the Constitution of the United States, petitioner has been sentenced to death for the crime of burglary in the first degree, it being in the first degree, because he allegedly committed with intent to rape. The issues in the case are principally two. The first issue revolves about the admissibility of a confession or confessions which the petitioner alleges were coerced from him in violation of guarantees conferred by the Fourteenth Amendment of the United States Constitution. Related to this principle issue of the confession is another issue. While the confession was in the process of being qualified to be admitted into evidence as voluntary, the petitioner offered to take the stand to testify concerning the voluntary nature of the confession and to testify towards that purpose only. The State’s Attorney objected stating that if the petitioner were to take the stand, he should then have to testify not only as to voluntariness but -- but as to -- as he said, each and every matter in evidence. Petitioner claims that the requirement to put him on the stand and require him to testify as to matters as to which he would otherwise be privileged to remain silent, prevented him from establishing the involuntary nature of the confession and consequently was also erroneous. In addition to this, there is also the issue of whether Negroes were excluded from juries in Dallas County, Alabama contrary to the requirements of the Equal Protection Clause of the Fourteenth Amendment to the Constitution. In the spring of 1953, there were a series of burglaries, rapes and robberies in Dallas County, Alabama, particularly in the City of Selma. Among the victims whose home was burglarized and against whom there was an attempt to rape was the daughter of the mayor of the City of Selma, Alabama. The chief of police testified that this crime weight, and particularly this last mentioned crime, placed the Police Department under unusual pressure. And indeed, he testified that they had never seen anything like that before. A month later, it was reported that with the petitioner's arrest, the docket of unsolved burglaries and rapes had been solved and that petitioner later on was indicted on at least six counts of which this particular crime was won. The only evidence --
Earl Warren: We'll recess now, Mr. Greenberg.